WILKINS, Circuit Judge,
dissenting:
For the reasons set forth in the panel opinion, Reuber v. Food Chemical News, Inc., 899 F.2d 271 (4th Cir.1990), the jury verdict should not be disturbed. Statements in the reprimand letter received by Cooper through an anonymous source proved to be false and libelous, a conclusion supported by the record and determined to be so by the trial jury. Indifference to the falsity of these statements was demonstrated by Cooper’s testimony that she “made a conscious decision not to inquire whether the statements contained in it were true or false,” and would have published the letter even if she knew that some or all of the statements were false. The jury considered the evidence and found actual malice pursuant to an unexceptional charge. I respectfully dissent.
Chief Judge ERVIN, Circuit Judge MUR-NAGHAN and Circuit Judge SPROUSE have asked to be shown as joining in this dissent.